Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to an apparatus comprising an “a switching power converter” classified in h02m3/155.
II. Claims 9-16, drawn to a apparatus comprising an “a gate driver” classified in h02m1/08.
III. Claims 17-20, drawn to an apparatus comprising “a switching power converter,” classified in h02m3/155.
If elected, inventions I and III will be examined together.
The inventions I and III are distinct from invention II because of the following reasons:
Inventions I, II, and III are directed to related power systems.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions I and II as claimed are distinct apparatuses and inventions II and III are distinct apparatuses.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  In this case the inventions I and III relate to “switching power converters” and invention II relates to “gate drivers,” which can be used to practice other materially different apparatuses such as voltage followers and linear regulators.  In this particular case, Invention II can be implemented without the switching converter of Inventions I and III.  Also, inventions I and III can use other materially different methods rather than the gate driver of invention II such as pulse generating circuits. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the following reason applies:
⦁	the inventions have acquired a separate status in the art in view of their different classification
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PETER M NOVAK/Primary Examiner, Art Unit 2839